

116 HR 5847 IH: George Henry White Commemorative Stamp Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5847IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Mr. Butterfield (for himself, Ms. Adams, Mr. Murphy of North Carolina, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for the issuance of a commemorative postage stamp in honor of George Henry White.1.Short titleThis Act may be cited as the George Henry White Commemorative Stamp Act. 2.George Henry White Commemorative Postage Stamp(a)In generalThe Postmaster General shall issue a commemorative postage stamp in honor of George Henry White.(b)Specific requirementsSuch stamp—(1)shall be issued in the denomination used for first class mail up to one ounce in weight;(2)shall bear such designs as the Postmaster General shall determine; and(3)shall be placed on sale as soon as practicable after the date of the enactment of this Act and shall be sold for such period thereafter as the Postmaster General shall determine.